Citation Nr: 1531141	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  08-18 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to August 1978 and from January 1982 to August 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board previously denied entitlement to service connection for GERD in a May 2014 decision.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), resulting in an April 2015 Joint Motion for Remand vacating the Board's 2014 decision and remanding the matter back to the Board.

The Veteran testified before the undersigned Acting Veterans Law Judge at an October 2010 Travel Board hearing.  A copy of the transcript is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As previously discussed, this matter was remanded back to the Board by an April 2015 Joint Motion for Remand (JMR).  After a careful review of the file and the April 2015 JMR, the Board finds that this matter must be remanded to the agency of original jurisdiction for further evidentiary development.

The JMR concluded that the Board failed to properly address the Veteran's complaints of in-service abdominal pain and "chronic heartburn throughout his military career."  In doing so, the Board failed to provide adequate reasons and bases for finding that such complaints were of an acute and transitory nature.  
The Board's decision was in part based upon the opinion of a March 2011 VA examiner, which concluded that the Veteran's GERD is less likely than not caused by or a result of his military service.  After a review of the examiner's rationale, the Board finds that the examiner failed to properly address the Veteran's lay statements regarding in-service symptoms of abdominal pain and chronic heartburn.  As a result, the Board finds that a clarifying opinion which adequately addresses the Veteran's claims with respect to his in-service symptoms is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any additional medical treatment he has received for his GERD.  

Take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include updated VA treatment records.  Efforts to obtain these records should also be memorialized in the Veteran's VA claims folder.

2.  Return the claims file to an examiner of appropriate knowledge and expertise to provide an opinion on the nature and etiology of the Veteran's GERD.  It is up to the discretion of the examiner if a new examination is necessary, or in the alternative, an addendum opinion is sufficient.

The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  

The examiner should provide a medical opinion on the etiology of the Veteran's GERD.  Specifically, based on a review of the record, examination of the Veteran, and consideration of the Veteran's lay statements regarding in-service symptomatology, the examiner should:

Provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's GERD is causally or etiologically related to the Veteran's period of active service.  

In providing the opinion, the examiner must address the Veteran's statements with respect to relevant in-service symptoms, to include abdominal pain and chronic heartburn, and any continuity of symptomatology.  The examiner may not base his/her opinion solely on the lack of treatment in the aftermath of separation from service.

Any evaluations, studies, or tests deemed necessary by the examiner should be performed and any such results must be included in the examination report.  A complete rationale for any opinion expressed must be provided.  

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim.

3.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any other development deemed appropriate, the RO will readjudicate the issues on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A.C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

